Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-7 are allowed.  The following is an examiner’s statement of reasons for allowance: The closest prior arts does not teach or make obvious:
Claim 1, "…calculate ratio of the one or more slow vehicles to the plurality of vehicles; determine that the multiple lanes in the one direction include a congested lane and a non-congested lane when the calculated ratio of the one or more slow vehicles to the plurality of vehicles is within a predetermined range; identify the congested lane and the non-congested lane among the multiple lanes in the one direction based on the determined respective speeds of the plurality of vehicles and the determined one or more slow vehicles, the identified congested lane including the determined one or more slow vehicle”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Teramae (20060161334) discloses a car navigation device which obtains position vehicle that included in congested points section of the road traffic information.
Konigsberg (20150302718) discloses a system for interpreting driver physiological data based on vehicle events
The prior art do not contain any teaching that would lead a skilled person to modify the closest prior and thereby arrive at the invention. Therefore, the claimed invention is patentable over the cited prior art of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/NGA X NGUYEN/Primary Examiner, Art Unit 3662